Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed July 26, 2022 has been entered. Claims 10-17 remain pending in the application. Applicant’s amendments to the Specification and claims has overcome each and every Drawing, Specification and Claim objection previously set forth in the Non-Final Office Action mailed April 26, 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the primary flow path and the secondary flow path being derived from the fan claimed in cl. 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Objections
Claims 10 and 16-17 are objected to because of the following informalities.  

Regarding claim 10, 
in l. 5, the recitation “the turbomachine nose comprising an inner casing and an outer casing” is believed to be in error for - - the turbomachine splitter nose comprising an inner casing and an outer casing - -
in l. 11, the recitation “the de-icing device being comprises” is believed to be error for - - the de-icing device [[being]] further comprises - -
in ll. 18-19, the recitation “so that the channels are intended to extend from the air inlet to the air outlet by passing between the screws for fixing the guide blades” is believed to be in error for - - so that the plurality of channels are intended to extend from the air inlet to the air outlet by passing between the screws [[for]] that are fixing the guide blades - -
Regarding claim 16, 
on p. 4, ll. 2-6, the recitation “the assembly comprising” is believed to be in error for - - the de-icing assembly comprising - -
on p. 4, in. ll. 4-5, the recitation “a turbomachine splitter nose which is intended to be positioned downstream of a fan of a turbomachine” is believed to be in error for - - [[a]] the turbomachine splitter nose which is intended to be positioned downstream of a fan of a turbomachine - -
on p. 4, in l. 14, the recitation “a plurality of channels extending from the air inlet to the air outlet” is believed to be in error for - - [[a]] the plurality of channels extending from the air inlet to the air outlet - -
on p. 4, in ll. 16-18, the recitation “the plurality of channels are arranged in relationship to each other so that the channels are intended to extend from the air inlet to the air outlet by passing between the screws for fixing the guide blades” is believed to be in error for - - the plurality of channels are arranged in relationship to each other so that the plurality of channels are intended to extend from the air inlet to the air outlet by passing between the screws [[for]] that are fixing the guide blades - -
on p. 5, in ll. 1-2, the recitation “… by a hot air supply duct configured to bring hot air to each air inlet” is believed to be in error for - - by a hot air supply duct configured to bring [[hot]] the de-icing air to each air inlet - -
Regarding claim 17, 
In ll. 1-2, the recitation “a splitter nose of a turbomachine being intended to be positioned downstream of a fan of a turbomachine” in believed to be in error for - - a splitter nose of a turbomachine being intended to be positioned downstream of a fan of [[a]] the turbomachine - -
in ll. 16-18, the recitation “the plurality of channels is arranged in relationship to each other so that the channels are intended to extend from the air inlet to the air outlet by passing between the screws for fixing the guide blades” is believed to be in error for - - the plurality of channels is arranged in relationship to each other so that the plurality of channels are intended to extend from the air inlet to the air outlet by passing between the screws [[for]] that are fixing the guide blades - -
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation is: "wherein the turbomachine splitter nose is obtained by means of additive manufacturing, preferably of the powder laser fusion type" in claim 15, which does not include a functional language. Thus, this claim is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 15, in ll. 2-3, the recitation “by means of additive manufacturing, preferably of the powder laser fusion type" is rejected. The phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). indefinite.

Regarding claim 16, 
On p. 4, in ll. 11-13, the recitation “the plurality of de-icing devices comprising: - an air inlet - an air outlet” is unclear whether: each of the plurality of the de-icing devices comprising an air inlet and an air outlet, or,  the plurality of the de-icing devices are only connecting to one air inlet and one air outlet. For examination purpose, the recitation is interpreted as each of the plurality of the de-icing devices comprising an air inlet and an air outlet.
On p. 4, in l. 19, the recitation “the air inlets of each of the plurality of the de-icing devices” is indefinite because the “air inlets of each of the plurality of the de-icing devices” lacks of antecedent basis.
On p. 5, in ll. 1-2, the recitation “… by a hot air supply duct configured to bring hot air to each air inlet” is indefinite because “each air inlet” lacks of antecedent basis.

Regarding claim 17, in ll. 6-9, the recitation “he splitter nose comprising a de-icing device configured for supplying de-icing air for a turbomachine splitter nose, said turbomachine splitter nose extends along a longitudinal axis” is unclear whether the “turbomachine splitter nose” and “said turbomachine splitter nose” are the same splitter nose claimed in cl. 17 in l. 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Prather (20160097323) in view of Richardson (EP 2607655) and Oggero (10060351).

	Regarding claim 10, Prather teaches the invention as claimed: a de-icing device (title) configured for supplying de-icing air (high-temperature, pressured bleed air, [0037]) for a turbomachine splitter nose (38), said turbomachine splitter nose (38) extends along a longitudinal axis (100), the de-icing device comprising (title): 
- the turbomachine splitter nose (38) which is intended to be positioned downstream of a fan (24) of a turbomachine (16), the turbomachine nose (38) comprising a splitter support (54) and an outer casing (40) to form a separation (via core nacelle 36 at 38 in Fig. 1) between a primary flow path (101, [0019]) for a primary stream (102) and a secondary flow path (104) for a secondary stream (106), the primary flow path (101, [0019]) and the secondary flow path (104) being derived from the fan (the primary flow path 101 receives a primary stream 102 and the secondary flow path 104 receives a secondary stream 106 from the fan 24, according to MACMILIAN DICTIONARY, “derive” to receive or obtain something from something else), the splitter support (54) and the outer casing (40) defining an inter-flow path space (annotated Fig. 5); 
- the turbomachine (16) comprising guide blades (60) intended to be mounted to the splitter support (54 and [0028]), 
the de-icing device (title) comprises: 
- an air inlet (annotated Fig. 5); 
- an air outlet (annotated Fig. 5); 
- a channel (94 and 74) extending from the air inlet ((annotated Fig. 5) to the air outlet ((annotated Fig. 5); 
the channel being positioned in the inter-flow path space ((annotated Fig. 5); 

    PNG
    media_image1.png
    858
    1194
    media_image1.png
    Greyscale

Prather does not teach a plurality of channels, an inner casing, guide blades intended to be fixed by screws to the inner casing, so that the screws extend into the inter-flow path space and the plurality of channels are arranged in relationship to each other so that the channels are intended to extend from the air inlet to the air outlet by passing between the screws for fixing the guide blades.
However, Richardson teaches a de-icing device (a flow control arrangement, 30) comprising a lip (24) of a ducted fan gas turbine engine, wherein the de-icing device (a flow control arrangement, 30) comprising a plurality of channels (33a - 33d) for deicing ([0033]) including an inlet (30) and an outlet (where 47 leaves 38, Fig. 3) and the channels (33a - 33d) being arranged relative to each other so that the channels (33a - 33d) are intended to extend from the air inlet (30) to the air outlet (where 47 leaves 38, Fig. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Prather with Richardson’s plurality of channels (Richardson, 33a - 33d) instead of a solo channel (Prather, 94 and 74) in the de-icing device (Prather, title) because such design would attenuate acoustic pressure waves while preventing icing (Richardson, Para. (00015]).
Prather in view of Richardson does not teach an inner casing, guide blades of the turbomachine intended to be fixed by screws to the inner casing so that the screws extend into the inter-flow path space, and the plurality of channels are arranged in relationship to each other so that the channels are intended to extend from the air inlet to the air outlet by passing between the screws for fixing the guide blades.
However, Oggero teaches a de-icing device (title) comprising a turbomachine (2), wherein the turbomachine (2) comprising an inner casing (28 in Fig. 2) extending axially (Fig. 2) with respect to a compressor (4), guide blades (26s) of the turbomachine (Fig. 1) intended to be fixed by screws (annotated Fig. 2) to the inner casing (annotated Fig. 2) so that the screws (annotated Fig. 2) extend into an inter-flow path space (annotated Fig. 2). Oggero further teaches utilizing a deicing device (32) in the splitter nose (22). 

    PNG
    media_image2.png
    544
    882
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use screws to fix guide blades in Prather, as suggested by Oggero, since it would have been a simple substitution of one known element (Prather's guide blade system) for another (Oggero's screwed guide blades) to obtain the predictable result of compressing the air entering the turbine engine. See MPEP 2143 I (B)
Furthermore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to have the channels (Richardson, 33a - 33d) passing in-between the screws (Oggero, annotated Fig. 2) for fixing the guiding blades (Prather, 60s), because it has been held that choosing from a finite number of identified, predictable solutions, in this case passing the device over the screws, or passing the device between the screws, with a reasonable expectation of success, as taught by Oggero's deicing device for the screw guide blades, was an obvious extension of prior art teachings, see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 I (E).
	Regarding claim 11, Prather in view of Richardson and Oggero teaches the invention as claimed and as discussed above. Prather further teaches wherein the channels extending from the air inlet to the air outlet are cylindrical (jumper tube 94 and feed pipe 74) because pipe is a tube of metal, plastic, or other material used to convey water, gas, oil, or other fluid substances (according to MACMILIAN DICTIONARY). Meanwhile tube means a long, hollow cylinder of metal, plastic, glass, etc. for holding or transporting something, chiefly liquids or gases (according to MACMILIAN DICTIONARY).

	Regarding claim 12, Prather in view of Richardson and Oggero teaches the invention as claimed and as discussed above. Prather further teaches wherein the air inlet and/or the air outlet has/have a cylindrical section (jumper tube 94 and feed pipe 74) because pipe is a tube of metal. plastic, or other material used to convey water, gas, oil. or other fluid substances (according to MACMILIAN DICTIONARY). “Tube” has been interpreted as a long, hollow cylinder of metal. plastic, glass, etc. for holding or transporting something, chiefly liquids or gases (MACMILIAN DICTIONARY).

	Regarding claim 13, Prather in view of Richardson and Oggero teaches the invention as claimed and as discussed above. Prather further teaches wherein one of the channels (94 and 74) extends longitudinally between the air inlet and the air outlet (annotated Fig. 5).

	Regarding claim 14, Prather in view of Richardson and Oggero teaches the invention as claimed and as discussed above. Prather in view of Richardson and Oggero as discussed so far does not teach the de-icing device comprising five channels. 
	However, Richardson further teaches the de-icing device comprising four channels (33a-33d). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Prather in view of Richardson and Oggero with the further teaching of Richardson to use five channels instead of four because it has been held that mere duplication of essential working parts of a device for amplified effect is an obvious extension of prior art teachings, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). MPEP 2144.04 VI B.

	Regarding claim 16, Prather teaches the invention as claimed: a de-icing assembly (Fig. 5) comprising a plurality of de-icing devices (annotated Fig. 5 and [0037]), the de-icing assembly being intended to supply de-icing air (high-temperature, pressured bleed air, [0037]) for a turbomachine splitter nose (38), the assembly comprising: 
- a turbomachine splitter nose (38) which is intended to be positioned downstream of a fan (24) of a turbomachine (16), the turbomachine nose (38) comprising a splitter support (54) and an outer casing (40) to form a separation (via core nacelle 36 at 38 in Fig. 1) between a primary flow path (101, [0019]) for a primary stream (102) and a secondary flow path (104) for a secondary stream (106), the primary flow path (101, [0019]) and the secondary flow path (104) being derived from the fan (the primary flow path 101 receives a primary stream 102 and the secondary flow path 104 receives a secondary stream 106 from the fan 24, according to MACMILIAN DICTIONARY, “derive” to receive or obtain something from something else), the splitter support (54) and the outer casing (40) defining an inter-flow path space (annotated Fig. 5); 
- the turbomachine (16) comprising guide blades (60s) intended to be mounted to the splitter support (54 and [0028]), 
the plurality of de-icing device (title) comprises (each of the de-icing device, see claim interpretation in 112b rejection above): 
- an air inlet (annotated Fig. 5); 
- an air outlet (annotated Fig. 5); 
- a channel (94 and 74) extending from the air inlet ((annotated Fig. 5) to the air outlet (annotated Fig. 5); 
the channel being positioned in the inter-flow path space ((annotated Fig. 5); 
the air inlets (annotated Fig. 5) of each of the plurality of the de-icing devices being connected together by a hot air supply duct (70) configured to bring hot air (high-temperature, pressured bleed air, [0037], see claim objection above) to each air inlet. 

    PNG
    media_image3.png
    858
    1194
    media_image3.png
    Greyscale

Prather does not teach a plurality of channels, an inner casing, guide blades intended to be fixed by screws to the inner casing, so that the screws extend into the inter-flow path space and the plurality of channels are arranged in relationship to each other so that the channels are intended to extend from the air inlet to the air outlet by passing between the screws for fixing the guide blades.
However, Richardson teaches a de-icing device (a flow control arrangement, 30) comprising a lip (24) of a ducted fan gas turbine engine, wherein the de-icing device (a flow control arrangement, 30) comprising a plurality of channels (33a - 33d) for deicing ([0033]) including an inlet (30) and an outlet (where 47 leaves 38, Fig. 3) and the channels (33a - 33d) being arranged relative to each other so that the channels (33a - 33d) are intended to extend from the air inlet (30) to the air outlet (where 47 leaves 38, Fig. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Prather with the teaching of Richardson to use a plurality of channels (Richardson, 33a - 33d) instead of a solo channel (Prather, 94 and 74) in the de-icing device (Prather, title) because such design would attenuate acoustic pressure waves while preventing icing (Richardson, Para. (00015]).
Prather in view of Richardson does not teach an inner casing, guide blades of the turbomachine intended to be fixed by screws to the inner casing so that the screws extend into the inter-flow path space, and the plurality of channels are arranged in relationship to each other so that the channels are intended to extend from the air inlet to the air outlet by passing between the screws for fixing the guide blades.
However, Oggero teaches a de-icing device (title) comprising a turbomachine (2), wherein the turbomachine (2) comprising an inner casing (28 in Fig. 2) extending axially (Fig. 2) with respect to a compressor (4), guide blades (26s) of the turbomachine (Fig. 1) intended to be fixed by screws (annotated Fig. 2) to the inner casing (annotated Fig. 2) so that the screws (annotated Fig. 2) extend into an inter-flow path space (annotated Fig. 2). Oggero further teaches utilizing a deicing device (32) in the splitter nose (22). 

    PNG
    media_image2.png
    544
    882
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use screws to fix guide blades in Prather, as suggested by Oggero, since it would have been a simple substitution of one known element (Prather's guide blade system) for another (Oggero's screwed guide blades) to obtain the predictable result of compressing the air entering the turbine. See MPEP 2143 I (B)
Furthermore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to have the channels (Richardson, 33a - 33d) passing in-between the screws (Oggero, annotated Fig. 2) for fixing the guiding blades (Prather, 60s), because it has been held that choosing from a finite number of identified, predictable solutions, in this case passing the device over the screws, or passing the device between the screws, with a reasonable expectation of success, as taught by Oggero's deicing device for the screw guide blades, was an obvious extension of prior art teachings, see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 I (E).
	Regarding claim 17, Prather teaches the invention as claimed: a splitter nose (38) of a turbomachine (16) being intended to be positioned downstream of a fan (24) of a turbomachine (16), the splitter nose (38) comprising a splitter support (54) and an outer casing (40) to form a separation (via core nacelle 36 at 38 in Fig. 1) between a primary flow path (101, [0019]) for a primary stream (102) and a secondary flow path (104) for a secondary stream (106), the primary flow path (101, [0019]) and the secondary flow path (104) being derived from the fan (the primary flow path 101 receives a primary stream 102 and the secondary flow path 104 receives a secondary stream 106 from the fan 24, according to MACMILIAN DICTIONARY, “derive” to receive or obtain something from something else), the splitter nose (38) comprising a de-icing device (title) configured for supplying de-icing air (high-temperature, pressured bleed air, [0037]) for a turbomachine splitter nose (38, see claim interpretation in 112b rejection above), said turbomachines splitter nose extends along a longitudinal axis (100), 
the turbomachine (16) comprising guide blades (60) intended to be mounted to the splitter support (54 and [0028]), 
the de-icing device (title) comprises: 
- an air inlet (annotated Fig. 5); 
- an air outlet (annotated Fig. 5); 
- a channel (94 and 74) extending from the air inlet (annotated Fig. 5) to the air outlet ((annotated Fig. 5); 
the channel being positioned in the inter-flow path space ((annotated Fig. 5); 

    PNG
    media_image1.png
    858
    1194
    media_image1.png
    Greyscale

Prather does not teach a plurality of channels, an inner casing, guide blades intended to be fixed by screws to the inner casing, so that the screws extend into the inter-flow path space and the plurality of channels are arranged in relationship to each other so that the channels are intended to extend from the air inlet to the air outlet by passing between the screws for fixing the guide blades.
However, Richardson teaches a de-icing device (a flow control arrangement, 30) comprising a lip (24) of a ducted fan gas turbine engine, wherein the de-icing device (a flow control arrangement, 30) comprising a plurality of channels (33a - 33d) for deicing ([0033]) including an inlet (30) and an outlet (where 47 leaves 38, Fig. 3) and the channels (33a - 33d) being arranged relative to each other so that the channels (33a - 33d) are intended to extend from the air inlet (30) to the air outlet (where 47 leaves 38, Fig. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Prather with the teaching of Richardson to use a plurality of channels (Richardson, 33a - 33d) instead of a solo channel (Prather, 94 and 74) in the de-icing device (Prather, title) because such design would attenuate acoustic pressure waves while preventing icing (Richardson, Para. (00015]).
Prather in view of Richardson does not teach an inner casing, guide blades of the turbomachine intended to be fixed by screws to the inner casing so that the screws extend into the inter-flow path space, and the plurality of channels are arranged in relationship to each other so that the channels are intended to extend from the air inlet to the air outlet by passing between the screws for fixing the guide blades.
However, Oggero teaches a de-icing device (title) comprising a turbomachine (2), wherein the turbomachine (2) comprising an inner casing (28 in Fig. 2) extending axially (Fig. 2) with respect to a compressor (4), guide blades (26s) of the turbomachine (Fig. 1) intended to be fixed by screws (annotated Fig. 2) to the inner casing (annotated Fig. 2) so that the screws (annotated Fig. 2) extend into an inter-flow path space (annotated Fig. 2). Oggero further teaches utilizing a deicing device (32) in the splitter nose (22). 

    PNG
    media_image2.png
    544
    882
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use screws to fix guide blades in Prather, as suggested by Oggero, since it would have been a simple substitution of one known element (Prather's guide blade system) for another (Oggero's screwed guide blades) to obtain the predictable result of compressing the air entering the turbine. See MPEP 2143 I (B)
Furthermore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to have the channels (Richardson, 33a - 33d) passing in-between the screws (Oggero, annotated Fig. 2) for fixing the guiding blades (Prather, 60s), because it has been held that choosing from a finite number of identified, predictable solutions, in this case passing the device over the screws, or passing the device between the screws, with a reasonable expectation of success, as taught by Oggero's deicing device for the screw guide blades, was an obvious extension of prior art teachings, see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 I (E).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Prather (20160097323) in view of Richardson (EP 2607655) and Oggero (10060351) in further view of Kray (20190226402).

	Regarding claim 15, Prather in view of Richardson and Oggero teaches the invention as claimed and as discussed above. Prather in view of Richardson and Oggero does not teach a method for manufacturing a device for de-icing a turbomachine splitter nose according to claim 10, wherein the
nose is obtained by means of additive manufacturing, preferably of the powder laser fusion type.
However, Kray teaches using additive manufacturing method to manufacture a de-icing splitter
(p. 3, [0029]) and suitable additive manufacturing techniques including Fused Deposition Modeling and Selective Laser Sintering (p. 3, [0031]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Prather in view of Richardson and Oggero with the teaching of Kray to use additive manufacturing method to manufacture a deicing splitter (Kray, p. 3, [0031]) because the additive manufacturing allow splitter to be integrally formed and include a variety of features not possible when using prior manufacturing methods (Kray, p. 3, [0029]).

Response to Arguments
Applicant's arguments filed July 26, 2022 have been fully considered.
With respect to the argument about the Drawing Objection in p. 6, 
regarding to II and FII in Fig. 1 are not mentioned in the description, Applicant’s argument is persuasive and the objection previously set forth in the Non-Final Office Action mailed April 26, 2022 has been withdrawn. 
a new objection has been made in the current Office Action regarding a claimed subject matter not shown in the drawings. See appropriate section above.
With respect to the argument against the Abstract Objection in p. 7, the amended Abstract has overcome the Abstract Objection set forth in the Non-Final Office Action mailed April 26, 2022. The amended Abstract has been accepted.
With respect to the argument against the 112b Rejection in p. 7, a new ground 112b Rejection has been made to the amended claims in the current Office Action. See appropriate section above.
With respect to the argument against the 103 rejection previously set forth in the Non-Final Office Action mailed April 26, 2022 is not persuasive. 
regarding to Applicant’s argument in p. 8, para. 2, that Prather fails to teach the de-icing nose is not positioned in the same manner as in the claimed invention because the primary flow path and the secondary flow path being derived from the fan. MPEP § 2111 discusses proper claim interpretation (BRI), including giving claims their broadest reasonable interpretation in light of the specification during examination. Under the broadest reasonable interpretation, the words of a claim must be given their plain meaning unless such meaning is inconsistent with the specification, and it is improper to import claim limitations from the specification into the claim. Meanwhile, according to according to MACMILIAN DICTIONARY, “derive” to receive or obtain something from something else. Thus, Prather does teach the primary flow path 101 receives a primary stream 102 and the secondary flow path 104 receives a secondary stream 106 from the fan 24 and meet the broadest reasonable interpretation of the “derived from the fan”.
regarding to Applicant’s argument in p. 8, para. 3-5, that one skilled in the art would not find any motivation for having a nose with several channels across the screws and Richardson and Oggero fail to teach the such claimed feature. MPEP § 2144 discusses supporting a rejection under 35 U.S.C. 103, with MPEP § 2144(I) specifically noting that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In the previous Office Action, the examiner has provided the motivation to provide the Prather with the teaching of Richardson using a plurality of channels (Richardson, 33a - 33d) instead of a solo channel (Prather, 94 and 74) in the de-icing device (Prather, title) because such design would attenuate acoustic pressure waves while preventing icing (Richardson, Para. (00015]); the motivation to provide Prather in view of Richardson with the teaching of Oggero to use screws to fix guide blades in Prather, as suggested by Oggero, since it would have been a simple substitution of one known element (Prather's guide blade system) for another (Oggero's screwed guide blades) to obtain the predictable result of compressing the air entering the turbine. See MPEP 2143 I (B) and have the channels (Richardson, 33a - 33d) passing between the screws (Oggero, annotated Fig. 2) for fixing the guiding blades (Prather, 60s) since it would not be more than choosing from a finite number of identified, predictable solutions, (i.e., passing the device over the screws and passing the device between the screws) with a reasonable expectation of success as described by Oggero's deicing device with screw guide blades. See "obvious to try" rationale in MPEP 2143 I (El).
Thus, the rejection of claim 10 as being unpatentable over Prather (20160097323) in view of Richardson (EP 2607655) and Oggero (10060351) is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGCHEN LIU whose telephone number is (571)272-6639. The examiner can normally be reached 8:00-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JINGCHEN LIU/Examiner, Art Unit 3741 

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741